DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a method including the feature of generating, by the computing device, a customized digital print asset comprising third digital content, the third digital content being based on the first digital content and the second digital content, wherein the customized digital print asset replaces the original digital print asset, and modifying, by the computing device, a distributed ledger to include a hash of the third digital content and an association between the original digital print asset and the customized digital print asset (see Figure 5), classified in G06Q30/0621.
II.	Claims 11-20, drawn to a method including the feature of receiving, by the server device, a purchase order for the customized digital print asset from a computing device via the digital storefront and transferring, by the server device to the computing device, ownership of the customized digital print asset (see Figure 6), classified in G06Q20/1235.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as the feature of generating, by the computing device, a customized digital print asset comprising third digital content, the third digital content being based on the first digital content and the second digital content, wherein the customized digital print asset replaces the original digital print asset, and modifying, by the computing device, a distributed ledger to include a hash of the third digital content and an association between the original digital print asset and the customized digital print asset (see Figure 5). Subcombination II has separate utility such as the feature of receiving, by the server device, a purchase order for the customized digital print asset from a computing device via the digital storefront and transferring, by the server device to the computing device, ownership of the customized digital print asset (see Figure 6). See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
It would be necessary to search for one of the inventions in a manner that would not result in finding art pertinent to the other invention(s), and vice versa. See MPEP 808.02. Specifically, employing different search queries would be required. Invention I requires the following search queries: generating a customized digital print asset, distributed ledger, hash of the customized digital print asset and an association with the original digital print asset. Invention II requires the following search queries: digital storefront, process a purchase order, transfer ownership. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619